UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7843


JAMES J. OWENS-EL,

                Petitioner - Appellant,

          v.

ISAAC FULWOOD, U.S. Parole Commission Chairman; J. PATRICIA
SMOOT, U.S. Parole Commission Chairman,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:15-cv-00209-WDQ)


Submitted:   April 21, 2016                 Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Joseph Owens-El, Appellant Pro Se. Alex Gordon, Assistant
United States Attorney, Greenbelt, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Joseph Owens-El, a former federal prisoner, appeals

the   district   court’s      order    denying   relief    on    his    28    U.S.C.

§ 2241 (2012) petition.         We have reviewed the record and find no

reversible    error.       Accordingly,       although    we    grant    leave     to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.        Owens-El v. Fulwood, No. 1:15-cv-00209-WDQ

(D. Md. Sept. 23, 2015).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and   argument    would    not       aid   the

decisional process.



                                                                         AFFIRMED




                                        2